People v McKee (2022 NY Slip Op 00546)





People v Mckee


2022 NY Slip Op 00546


Decided on January 28, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, WINSLOW, AND BANNISTER, JJ.


52 KA 19-01655

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vKODY W. MCKEE, DEFENDANT-APPELLANT. 


CARA A. WALDMAN, FAIRPORT, FOR DEFENDANT-APPELLANT.
JAMES B. RITTS, DISTRICT ATTORNEY, CANANDAIGUA (V. CHRISTOPHER EAGGLESTON OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Ontario County Court (Frederick G. Reed, A.J.), rendered July 19, 2019. The judgment convicted defendant, upon a plea of guilty, of aggravated family offense (two counts). 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Entered: January 28, 2022
Ann Dillon Flynn
Clerk of the Court